Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-21 are allowed.
Claim 1: A method of processing a corpus of conversation data to automatically generate a set of candidate responses 

for a response vector of a response matrix that comprises a plurality of response vectors by comparing the response vector to other response vectors in the response matrix, wherein the response vector is generated using a response comprising an input from the corpus of conversation data that is subsequent to a set of inputs in the corpus of conversation data comprising a context;
for the response vector based at least in part on determining a probability the response vector corresponds to a set of context vectors from a context matrix, wherein the set of context vectors is different from a context vector associated with the response vector and corresponding to the context in the corpus of conversation data;
for the response vector based at least in part on the set of similarity metrics and the set of fitness metrics for [[said]] the response vector;
determining a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
clustering [[the]] response vectors from the response matrix into a set of clusters based at least in part on similarities between the response vectors 
selecting a set of candidate response vectors at least one cluster of the set of clusterss associated with [[each]] response vectors in the at least one cluster; and
identifying the set of candidate responses based at least in part on the selected set of candidate response vectors.
The following is an examiner's statement of reasons for allowance:Regarding claims 1, the prior art of record, specifically Wu et al. (US Patent Application Publication # 20180150739) teaches a collection of technical question-answer pairs from the world knowledge is prepared by parsing sentences from the world knowledge with a trained sentence parser utilizing a syntactic dependency tree to form parsed sentences, (Paragraphs 0020). 
Wang et al. (US 20170308523) teaches a social media lexicon database, a local language lexicon database, a domain lexicon database, and a fuzzy table database; defining an adaption module in response to user construction of a domain-specific lexicon; defining middle classes based on the database within the knowledge based module; (Paragraphs 0010).
However, none of the prior art cited alone or in combination provides the motivation to teach determining a set of fitness metrics for the response vector based at least in part on determining a probability that the response vector corresponds to a set of context vectors from a context matrix, 
wherein the set of context vectors is different from a context vector associated with the response vector and corresponding to the context in the corpus of conversation data;

determining a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
clustering  response vectors from the response matrix into a set of clusters based at least in part on similarities between the response vectors;
Claim 14, An apparatus for processing a corpus of conversation data to automatically generate a set of candidate responses 
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:

for a response vector of a response matrix that comprises a plurality of response vectors by comparing the response vector to other response vectors in the response matrix, wherein the response vector is generated using a response comprising an input from the corpus of conversation data that is subsequent to a set of inputs in the corpus of conversation data comprising a context;

for the response vector based at least in part on determining a probability the response vector corresponds to a set of context vectors from a context matrix, wherein the set of context vectors is different from a context vector associated with the response vector and corresponding to the context in the corpus of conversation data;
for the response vector based at least in part on the set of similarity metrics and the set of fitness metrics for the response vector;
determine a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
cluster [[the]] response vectors from the response matrix into a set of clusters based at least in part on similarities between the response vectors 
select a set of candidate response vectors at least one cluster of the set of clusterss associated with [[each]] response vectors in the at least one cluster; and
identify the set of candidate responses based at least in part on the selected set of candidate response vectors.
The following is an examiner's statement of reasons for allowance:Regarding claims 14, the prior art of record, specifically Wu et al. (US Patent Application Publication # 20180150739) teaches a collection of technical question-answer pairs from the world knowledge is prepared by parsing sentences from the world knowledge with a trained sentence parser utilizing a syntactic dependency tree to form parsed sentences, (Paragraphs 0020). Wang et al. (US 20170308523) teaches a social media lexicon database, a local language lexicon database, a domain lexicon database, and a fuzzy table database; defining an adaption module in response to user construction of a 
However, none of the prior art cited alone or in combination provides the motivation to teach determine a set of fitness metrics for the response vector based at least in part on determining a probability 
determine a coherence score; for the response vector based at least in part on the set of similarity metrics and the set of fitness metrics for the response vector;
determine a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
Claim 18, A non-transitory computer-readable medium storing code for processing a corpus of conversation data to automatically generate a set of candidate responses 

for a response vector of a response matrix that comprises a plurality of response vectors by comparing the response vector to other response vectors in the response matrix, wherein the response vector is generated using a response comprising an input from the corpus of conversation data that is subsequent to a set of inputs in the corpus of conversation data comprising a context;
for the response vector based at least in part on determining a probability the response vector corresponds to a set of context vectors from a context matrix, wherein the set of context vectors is different from a context vector associated with the response vector and corresponding to the context in the corpus of conversation data;
for the response vector based at least in part on the set of similarity metrics and the set of fitness metrics for [[said]] the response vector;
determine a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
cluster [[the]] response vectors from the response matrix into a set of clusters based at least in part on similarities between the response vectors 
select a set of candidate response vectors at least one cluster of the set of clusterss associated with [[each]] response vectors in the at least one cluster; and
identify the set of candidate responses based at least in part on the selected set of candidate response vectors.
The following is an examiner's statement of reasons for allowance:Regarding claims 18, the prior art of record, specifically Wu et al. (US Patent Application Publication # 20180150739) teaches a collection of technical question-answer pairs from the world knowledge is prepared by parsing sentences from the world knowledge 
Wang et al. (US 20170308523) teaches a social media lexicon database, a local language lexicon database, a domain lexicon database, and a fuzzy table database; defining an adaption module in response to user construction of a domain-specific lexicon; defining middle classes based on the database within the knowledge based module; (Paragraphs 0010).
However, none of the prior art cited alone or in combination provides the motivation to teach determine a second set of similarity metrics, a second set of fitness metrics, and a second coherence score for one or more of the other response vectors from the response matrix;
Cluster the response vectors from the response matrix into a set of clusters based at least in part on similarities between the response vectors 
select a set of candidate response vectors, from at least one cluster of the set of clusters based at least in part on [[the]] coherence scores associated with [[each]] response vectors in the at least one cluster; and
identify the set of candidate responses based at least in part on the selected set of candidate response vectors.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/18/2022